DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The amendment of 8/1/22 has been entered in full. Claim 21 is amended. Claim 22 is canceled. Claims 21 and 23-31 are pending and under consideration.

Withdrawn Objections and/or Rejections
The objections to the specification at pg 2 of the 2/22/22 Office Action are withdrawn in view of the amendments to the specification.
All objections and/or rejections of canceled claim 22 are moot.
The objection to claim 27 at pg 3 of the 2/22/22 Office Action is withdrawn in view of the amendments to the claims. It is noted that the change has been made to the claim without including the appropriate markings indicating the change.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth at pg 3-6 of the 2/2/22 Office Action.
The amendments to the claims filed on 8/1/22 cancel dependent claim 22 and incorporate the further limitations of said claim into independent claim 21. Thus, claim 21 as amended is now of the same scope of previously pending claim 22. Dependent claims 23-31 remain directed to each of the nine embodiments now recited as a group in claim 21; thus, claims 23-31 are directed to the same scope as previously recited. In summary, claims 21 and 23-31 as amended are directed to the same scope as claims 22-31 were at the time of previous Office Action. As such, claims 21 and 23-31 remain rejected for the same reasons set forth previously as applying to claims 22-31.
Applicants’ arguments (8/1/22; page 3-5) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the reply, Applicants argue that the claims, as amended, as described by the specification "in sufficient detail that a person of ordinary skill in the art could readily conclude that the inventors had possession of the claimed invention", because it discloses "isolated antibodies that specifically bind to the contiguous amino acids of SEQ ID NO: 95, wherein the antibody is selected from the group consisting of a monoclonal antibody, a polyclonal antibody, a Fv fragment of an antibody, a Fab fragment of an antibody, a F(ab')2 fragment of an antibody, a recombinant single chain Fv fragment (scFv), a diabody, a triabody, and a tetrabody, and wherein the isolated antibody is effective to bind to the contiguous amino acids of SEQ ID NO: 95" (page 5)
Applicants’ arguments have been fully considered but are not found persuasive. The rejection set forth previously applies to the claims as amended as indicated above. Applicants assert that the specification discloses the claimed antibodies, but do not point to any specific disclosure in the specification that provides a written description of the subject matter of the claims, other than the content of the claims itself. As set forth in the rejection of record, "the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required" (page 6 of the 2/2/22 Office Action). For these reasons, the rejection of the claims is maintained.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646